
	

113 HRES 692 IH: Expressing the sense of the House of Representatives regarding actions the President should take to secure the borders of the United States.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 692
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2014
			Mr. Fleming submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding
actions the President should take to secure the borders
of the United States.
	
	Whereas on June 17, 2011, Immigration and Customs Enforcement Director John Morton issued a memo
			 directing Immigration and Customs Enforcement personnel to cease enforcing
			 immigration laws except in certain narrowly proscribed circumstances, so
			 that the vast majority of illegal aliens would not be subject to
			 deportation;Whereas on June 15, 2012, the President announced that the Secretary of Homeland Security would no
			 longer be enforcing immigration laws against certain people who came to
			 this country as children, through the Deferred Action for Childhood
			 Arrivals (DACA) directive;Whereas, according to Customs and Border Patrol statistics, between fiscal years 2009 and 2011, the
			 number of minors from Central America being apprehended at the southwest
			 border for illegal crossing was between 3,300–4,500 per year;Whereas in fiscal year 2012, the number of minors from Central America began increasing, from over
			 10,000 in 2012, to over 20,000 in 2013, to 44,000 through June 30 of 2014;Whereas President Obama has stated that he is constrained by section 235 of Public Law 110–457, the
			 William Wilberforce Trafficking Victims Protection Reauthorization Act of
			 2008;Whereas Senator Dianne Feinstein of California was quoted in the New York Times on July 7, 2014, That law already provides the administration with flexibility to accelerate the judicial process in
			 times of crisis. The administration should use that flexibility to speed
			 up the system while still treating these children humanely, with
			 compassion and respect.;Whereas Senator Harry Reid of Nevada was quoted in the Washington Times on July 15, 2014, that There’s leeway there that the executive branch of government doesn’t need new legislation.;Whereas the President has the authority to deploy the National Guard to secure the border from
			 illegal crossers under title 32, section 502(f);Whereas the influx of minors illegally crossing at the southwest border was created by policies and
			 statements of the President of the United States and his Administration,
			 which led families to hire criminal smuggling organizations to bring their
			 children to enter the United States without authorization or visa, knowing
			 they would be allowed to remain and seek legal status; andWhereas the President already possesses the tools to address this influx: Now, therefore, be it
		
			That it is the sense of the House of Representatives that the President should take the following
			 actions:(1)Declare an end to the Deferred Action for Childhood Arrivals program implemented pursuant to the
			 memorandum by the Secretary of Homeland Security issued on June 15, 2012.(2)Use the exceptional circumstances exception in section 235(b)(3) of the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (8 U.S.C. 1232(b)(3)) to keep apprehended
			 illegal immigrants in the custody of the Department of Homeland Security
			 in the border region; and create an accelerated process to the maximum
			 extent provided by law for their return to their home countries.(3)Deploy the National Guard to help secure the border.
